 
[Napster Letterhead]


 
November 8, 2006




Bradford D. Duea
Napster, Inc.
9044 Melrose Ave.
Los Angeles, CA 90069


Dear Mr. Duea:


You and Napster, Inc. (the “Company”) are parties to that certain employment
agreement effective as of January 29, 2004 (the “Agreement”). The Agreement
provides for certain severance payments to be made to you for a period of six
months in the event your employment is terminated by the Company without Cause
or by you for Good Reason (as such terms are defined in the Agreement).
Recently, the Compensation Committee of the Board of Directors of the Company
has approved extending this severance period to twelve months in the event, and
only in the event, that your employment is terminated by the Company without
Cause or by you for Good Reason upon or at any time after a Change in Control
(as defined below). Therefore, on behalf of the Company and its Board of
Directors, the Agreement is hereby amended to provide that, in the event your
employment is terminated by the Company without Cause or by you for Good Reason
upon or at any time after a Change in Control, your severance period will be
extended to twelve months. In addition, the Agreement is further amended to
clarify that in the event your employment is terminated by the Company without
Cause or by you for Good Reason at any time prior to a Change in Control, your
severance period will be six months. For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following:





 
(i)
When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, a subsidiary of the Company or a Company employee benefit plan,
including any trustee of such plan acting as trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
(ii)
A change in the composition of the Board occurring within a two-year period, as
a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (1) are
directors of the Company as of the date hereof, or (2) are appointed, elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such appointment election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors of the Company);




 
(iii)
The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or




 
(iv)
The consummation of the sale or disposition by the Company or all or
substantially all of the Company’s assets.



All other provisions of the Agreement will remain in full force and effect.




Sincerely,


/S/ William E. Growney, Jr.


William E. Growney, Jr.
Secretary


 

Accepted: /S/ Bradford D. Duea           Date: November 8, 2006

     
 
 
 

--------------------------------------------------------------------------------

 